FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT This Fourth Amendment to Amended and Restated Revolving Credit Agreement (this "Amendment") is executed as of July 16, 2007, among Mid-America Apartment Communities, Inc. ("MAAC"), Mid-America Apartments, L.P. ("Mid-America"), the financial institutions listed on Schedule 1, as amended or supplemented from time to time (the "Lenders"), and Regions Bank, an Alabama banking corporation and the successor-by-merger to AmSouth Bank, as Administrative Agent for the Lenders, its successors and assigns (in such capacity, the "Administrative Agent"). Recitals A.MAAC, Mid-America, certain Lenders and the Administrative Agent entered into that certain Amended and Restated Revolving Credit Agreement dated as of July 17, 2003, as amended by that certain First Amendment to Amended and Restated Revolving Credit Agreement dated as of May 19, 2004, as amended further by that certain Second Amendment to Amended and Restated Revolving Credit Agreement dated as of May 23, 2005, and as amended further by that certain Third Amendment to Amended and Restated Revolving Credit Agreement dated as of June 21, 2006 (as it may be amended further from time to time, the "Agreement").Unless otherwise defined in this Amendment, capitalized terms shall have the meaning assigned to them in the Agreement. B.The Borrowers have requested that the Agreement be amended to extend the Maturity Date defined in the Agreement and to amend certain other terms. C.The parties to the Agreement desire to execute this Amendment to evidence the extension of the Maturity Date and the modification of certain other provisions set forth in the Agreement. Agreement NOW, THEREFORE, in consideration of the above Recitals, the parties hereby agree as follows: 1.Section 1.1 of the Agreement is hereby amended by replacing the amount of "Forty Million Dollars ($40,000,000.00)" with the amount of "Fifty Million Dollars ($50,000,000.00)."The parties agree that the Aggregate Commitment is being increased to $50,000,000.00 on the date hereof. 2.Section 1.3 of the Agreement is hereby amended by deleting the figure "$40,000,000.00" and replacing it with the figure "$50,000,000.00." 3.The first three lines of Section 1.12 of the Agreement are hereby deleted in their entirety and replaced with the following:"Each Eurodollar Loan shall have an Interest Period of one (1) day, thirty (30) days or sixty (60) days (the "Interest Period") as the Borrowers specify in the applicable Borrowing or Conversion Notice, except that:". 4.The introductory sentence and subsections (a) and (b) of Section 1.13 of the Agreement are hereby deleted in their entirety and replaced with the following: 1.13.Interest For each Loan (including Advances under the Swing Line Facility), the Borrowers may elect that such Loan accrue interest at either the Base Rate or the Eurodollar Rate. (a) Each Eurodollar Loan shall bear interest at the Eurodollar Rate on its unpaid principal amount from the first to the last day in its applicable Interest Period.Accrued interest shall be payable on Eurodollar Loans on the last day of the applicable Interest Period unless the Eurodollar Loan has an Interest Period of one (1) day, in which case accrued interest thereon shall be payable on the first day of each month. (b) Each Base Rate Loan shall bear interest at the Base Rate minus 100 basis points on its unpaid principal amount from the date such Loan is made until repaid.Accrued interest shall be payable on Base Rate Loans on the first day of each month. 5.
